695 So. 2d 1318 (1997)
Johnny T. DRIVER, Appellant,
v.
STATE of Florida, Appellee.
No. 97-01734.
District Court of Appeal of Florida, Second District.
July 2, 1997.
*1319 PER CURIAM.
Appellant, Johnny Driver, challenges the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800. The written sentences indicate that appellant was sentenced as a habitual offender to concurrent twenty-five year prison terms on two second-degree felonies. Appellant contends that the trial court orally sentenced him to fifteen years' imprisonment on count one with a concurrent ten years' imprisonment on count two. Appellant further contends that the trial court did not orally sentence him as a habitual offender. The trial court did not provide sufficient attachments to refute appellant's claim that the written sentences differ from the trial court's oral pronouncement. We, therefore, reverse and remand for further proceedings on this issue. See Dawson/Knapp v. State, 22 Fla. Weekly D743, ___ So.2d ___ [1997 WL 129294] (Fla. 2d DCA Mar. 21, 1997). We, however, affirm the trial court's denial of the remaining grounds contained in appellant's motion.
Affirmed in part, reversed in part, and remanded.
CAMPBELL, A.C.J., and SCHOONOVER and BLUE, JJ., concur.